Title: From Thomas Jefferson to Thomas Pinckney, 3 May 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia May. 3. 1793.

The bearer hereof Dr. Edwards, a citizen of the US. proposing to visit London, I take the liberty of presenting him to you. Tho I have not the honor personally of a particular acquaintance with him, yet his reputation, and the recommendations I receive of him from several persons and particularly from Colo. Burr and Doctor Rush authorise me to ask your attentions and good offices to him with the same confidence as I would on my own knowlege being assured from these sources that he will justify whatever we can say or you do in his favor. I am happy in every occasion of repeating to you assurances of the sincere esteem & respect with which I am Dear Sir your friend & servt

 Th: Jefferson

